Citation Nr: 0115882	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-06 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision which granted service 
connection and a 10 percent rating for PTSD; the veteran 
appeals for a higher rating.


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from March 1963 
to September 1966, including a period of service in Vietnam.  
He performed duties of an infantryman, and received the 
Combat Infantryman Badge.  His service medical records show 
no psychiatric disorder.  

An August 1999 VA general medical examination mentions that 
the veteran was married and had six children, and that he 
worked as an installer of siding.

The file contains no medical evidence of a psychiatric 
disorder until the VA examination which followed the 
veteran's August 1999 claim for service connection for PTSD.

A VA PTSD examination was given to the veteran in October 
1999.  He reported no prior history of treatment for PTSD.  
He related he had been married four times and that his 
current marriage was in its first year.  He indicated he had 
spent five years in prison for domestic violence and was 
currently on parole.  He noted that since 1966 he had been 
working in the siding business.  The veteran described 
various service stressors from his Vietnam combat service.  
He related various subjective complaints including intrusive 
thoughts and recollections about his combat experiences in 
Vietnam.  He denied a history of flashbacks, but reported 
having nightmares and an occasional tendency to isolate 
himself from others.  He also reported a desire to avoid 
crowds, and a dislike for loud noises.  He expressed feelings 
of alienation, but stated that he trusted most people.  He 
stated that he has sleep disturbances, sleeping only three to 
four hours a night.  He reported hyper-vigilant behaviors.  
The veteran also reported occasional difficulties with 
concentration, feelings of rage, and an inability to get 
emotionally close to other people.  He further reported 
feelings of depression and a loss of pleasurable activities 
and interest in pleasurable activities.

On objective psychiatric examination, the examiner observed 
that the veteran was friendly and cooperative throughout the 
examination.  His thought processes and thought content were 
within normal limits, and he denied current delusions and 
hallucinations, as well as suicidal and homicidal thoughts, 
ideations, plans, or intent.  The examiner noted that the 
veteran was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented, with long-term memory and short-term memory intact.  
His concentration and judgment were also intact, his mood was 
friendly, and his speech was normal.  The examiner noted that 
the veteran's sleep impairment appeared to be chronic in 
nature.  The examiner stated that the veteran's current 
symptoms, along with his combat experiences in Vietnam, were 
consistent with a PTSD diagnosis which conformed to both DSM-
III R and DSM-IV, and his PTSD symptoms appeared to be 
frequent and mild in nature with no periods of remission 
during the prior twelve months.  The examiner diagnosed the 
veteran with PTSD which was chronic and mild in nature, with 
a Global Assessment of Functioning (GAF) score of 75, 
indicating mild social and occupational impairment due to 
PTSD.

In January 2000, the RO granted the veteran service 
connection and a 10 percent rating for PTSD, effective from 
his August 1999 claim for compensation.

The veteran filed his substantive appeal in March 2000, 
asserting entitlement to a rating of at least 30 percent for 
his PTSD.  He indicated he had read the statement of the 
case, which recited the rating criteria, and he felt his PTSD 
caused at least some occasional decrease in work efficiency.  
He maintained he had such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, difficulty sleeping, 
nightmares, and memory loss.  The veteran also requested a 
Travel Board hearing, but he subsequently cancelled his 
hearing request.

Analysis

The veteran seeks a higher rating for his service-connected 
PTSD, currently evaluated as 10 percent disabling.  The file 
shows the evidence has been properly developed, including 
providing the veteran with a VA examination.  He reports no 
recent psychiatric treatment, and thus there are no related 
medical records to obtain.  There is no further VA duty to 
assist him with his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes this is an initial rating case, on the 
granting of service connection, and thus the Board must 
consider whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet.App. 119 
(1999).  Upon review of the record before it, the Board finds 
"staged ratings" to be inapplicable here, as the evidence 
does not suggest a change in severity of the veteran's PTSD 
since the time service connection became effective.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating of 10 percent is assigned for PTSD when it results 
in occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted when PTSD 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

There is no indication that the veteran has ever received 
psychiatric treatment, let alone in recent times, and the 
only medical evidence of PTSD is the 1999 VA compensation 
examination.  With regard to the veteran's occupational 
status, it is reported that he works installing siding, an 
occupation he has done for many years.  There is no probative 
evidence that his PTSD has resulted in lost time from work or 
reduction in work efficiency.  Information on his social 
status is that he is married and has children.  At his 1999 
VA examination, the veteran reported a sleep disturbance and 
other subjective symptoms of PTSD.  The findings on objective 
examination were entirely normal.  The examiner characterized 
the veteran's PTSD as mild in nature, with a GAF score of 75, 
indicating mild social and occupational impairment.  In fact, 
according to DSM-IV, a GAF score of 75 is assigned in 
situations in which, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors, 
and there is no more than slight impairment in social, 
occupational, or school functioning.  

In any event, the normal objective findings on the VA 
examination, the absence of any recent psychiatric treatment, 
and the absence of any credible evidence that work and social 
life are significantly impaired by PTSD, is compelling 
evidence that the disorder is no more than 10 percent 
disabling.  The weight of the evidence establishes that the 
veteran's PTSD produces no more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, as required for 
the current 10 percent rating.  Few of the symptoms listed in 
the criteria for a 30 percent rating are shown, nor is it 
demonstrated that PTSD results in the 30 percent rating 
requirement of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating for PTSD is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

